Citation Nr: 0424216	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  95-27 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for a lung disability on a 
basis other than tobacco use resulting from nicotine 
dependence.

Entitlement to service connection for a lung disability due 
to tobacco use resulting from nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

By way of procedural history, the Board notes that in a March 
1995 rating decision, the veteran was denied service 
connection for a lung condition.  The veteran did not appeal 
that decision.  However, he then filed a claim to reopen, 
which was later granted in a November 2002 Board decision.  
The Board then initiated further development of the record.  
In August 2003, the Board remanded the case for further RO 
action.  

The issue of entitlement to service connection for a lung 
disability due to tobacco use resulting from nicotine 
dependence is addressed in the remand that follows the order 
section of this decision.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been accomplished.

2.  The veteran's current lung disability was not present in 
service and is not etiologically related to any incident of 
service other than tobacco use resulting from nicotine 
dependence.


CONCLUSION OF LAW

Lung disability unrelated to tobacco use resulting from 
nicotine dependence was not incurred or aggravated during 
active service, and the incurrence or aggravation of lung 
cancer during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through a letter dated in March 2002 
from the RO, a January 2003 letter from the Board and the 
July 2002 supplemental statement of the case, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim decided herein.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist provisions of the VCAA 
and the implementing regulations.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claim for 
service connection for lung disability on a de novo basis 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claim not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.   

Factual Background

The veteran served on active duty from October 1965 to 
February 1969.  Service medical records show that according 
to the veteran's enlistment examination report, he had pain 
in his chest which was described as rare, occasional and 
minimal.  According to a March 1967 service medical record, 
the veteran's lungs were clear.  In addition, there is no 
evidence that the veteran was treated for or diagnosed with 
any lung disorder while in service.  His separation 
examination disclosed that his lungs were normal.

In various statements contained in the claims file, the 
veteran maintains that his current lung condition is the 
result of exposure to carbon tetrachloride in 1966.  He has 
also stated that his lung condition is due to smoking, which 
he contends was promoted by the U.S. Military.

Post-service medical records from the veteran's private 
physician, Dr. Mollison, show that the veteran was seen 
repeatedly from 1976 to 1978 for a cough.  No diagnosis is 
listed.

In an October 1997 letter, the veteran's private physician, 
W.M. Featherston, M.D., stated that the veteran's exposure to 
carbon tetrachloride during service "is one of the 
contributing factors along with other things such as smoking 
that is likely a cause of his asthma and COPD.  His damage to 
his lungs with the carbon tetrachloride fumes undoubt[ed]ly 
contributed to his disease. . .".

A September 1996 VA medical record notes that the veteran is 
a smoker who has COPD and asthma.  No etiology for either 
disease is listed.

A September 1980 VA medical record notes that the veteran 
smokes one pack of cigarettes per day.  It also notes that 
the veteran worked as a painter, that he was exposed to paint 
and lacquer thinner and that at times he needed a respirator 
to do his job.

According to a 1980 Civil Service Commission Certificate of 
Medical Examination, the veteran's respiratory tract was 
normal.  Also indicated on this form is that the veteran 
would be exposed to solvents "for paint," concurrent with his 
job as a painter.

A Jackson County Memorial Hospital X-ray report dated in 
January 1998 notes the presence of pulmonary emphysema.  No 
etiology of such condition is listed in the report.

The veteran underwent a VA examination in March 2002.  
According to the report of that examination, the veteran's 
diagnoses included severe COPD.  Based upon all of the 
research conducted, the examiner concluded that there was no 
evidence linking COPD with inhalation of carbon 
tetrachloride.  Therefore, the examiner opined that it is 
less likely than not that the veteran's COPD is due to carbon 
tetrachloride inhalation and more likely than not due to the 
veteran's cigarette smoking.

A February 2003 VA examination report lists a diagnosis of 
COPD, chronically symptomatic.  The opinion section of the 
report reads as follows:

"The veteran started to smoke cigarettes 
at age 16 prior to military service.  
Therefore, it is my opinion it is less 
likely than not that the veteran acquired 
a nicotine addiction in military service.  
The veteran reports exposure to carbon 
tetrachloride in military service.  
Complications of this toxin include liver 
and kidney failure.  COPD and emphysema 
is not a complication from exposure to 
carbon tetrachloride.  It is my opinion 
that it is less likely than not that the 
veteran's current lung condition of 
chronic obstructive pulmonary disease is 
related to his military service.  It is 
my opinion that the veteran's current 
lung cancer is related to his 30 year 
history of smoking."

A report of medical history and physical from Great Plains 
Regional Medical Center, which is dated in March 2001, notes 
that the veteran had smoked one to two packs of cigarettes 
per day for 25 years.

VA medical records from October 1986 through October 2002 
note continuing treatment for the veteran's lung disability.  
No etiology of such disability is contained in the medical 
records, however.

A December 2002 medical report from J. Root, M.D., states 
that the veteran has a history of emphysema and possible 
asthma, and that the veteran believes that it is secondary to 
his previous cigarette smoking.  Diagnoses of COPD and 
emphysema were reported but no opinion concerning the 
etiology of either disorder was noted.

VA progress notes from April 2003 to October 2003 note 
continued treatment for lung disability.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war, and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to service 
connection for his lung disability because it was acquired as 
a result of his exposure to carbon tetrachloride in service 
and/or as a result of smoking, which he states was encouraged 
by the military.  As noted above, the smoking aspect of his 
claim will be addressed in the remand that follows.

There is no medical evidence suggesting the presence of a 
chronic lung disorder in service or until many years 
thereafter.  Although the February 2003 VA examination report 
refers to lung cancer, this appears to have been an 
inadvertent reference since lung cancer was not diagnosed on 
that examination and there is no other medical evidence 
showing that the veteran has been diagnosed with this 
disorder.  The Board further notes that there is no medical 
evidence suggesting that the veteran's current lung 
disability is etiologically related to any incident of 
service other than the bases advanced by the veteran in this 
appeal.

With respect to the alleged nexus between the veteran's 
exposure to carbon tetrachloride in service and his current 
lung disability, the Board is of the opinion that the 
preponderance of the evidence is against this claim.  In this 
regard, the Board notes that the VA examiners addressing this 
question reviewed the relevant literature and found no 
support for the alleged nexus.  The toxicology reports 
contained in the claims folder indicate that carbon 
tetrachloride exposure results in liver and kidney failure.  
They do not identify any lung disorder as a complication of 
such exposure.  Although there is a medical opinion from the 
veteran's physician, Dr. Featherston, stating that exposure 
to carbon tetrachloride is one of the contributing factors 
for the veteran's current COPD, no basis or support for the 
opinion was provided so it is of limited probative value.  

While the Board has also considered the veteran's statements 
to the effect that his lung disability was caused by his 
exposure to carbon tetrachloride in service, his lay opinion 
concerning medical causation is of no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

Entitlement to service connection for a lung disability on a 
basis other than tobacco use resulting from nicotine 
dependence is denied.


REMAND

In VAOPGCPREC 19-97, the VA General Counsel (GC) addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In paragraph 5 of that opinion, the GC 
stated that a determination of whether the veteran is 
dependent on nicotine is a medical issue.  The GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97. 

The Board notes that in May 1997 memorandum from the VA Under 
Secretary for Health to the GC, the Under Secretary for 
Health affirmed that nicotine dependence may be considered a 
disease.  Moreover, paragraph 5 of VA USB letter 20-97-14, 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the Under 
Secretary for Health's opinion, the answer in all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease.  Consistent with the Under Secretary of Health's 
opinion, the Board finds that nicotine dependence is a 
disease for purposes of VA benefits.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection on the basis that a disease or 
injury is attributable to the use of tobacco products during 
service.  However, this provision only applies to claims 
filed after June 9, 1998, and therefore does not affect the 
appellant's claims.

With respect to whether nicotine dependence was incurred in 
or aggravated by the veteran's active service, the Board 
notes that every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304 (2003).  Nicotine dependence was not 
noted at the time of the veteran's entrance onto active duty.  
Therefore, the presumption of soundness applies.

As noted above, the February 2003 VA examiner concluded that 
since the veteran started smoking at age 16 before entering 
service it is less likely than not that the veteran's 
nicotine addiction was acquired in military service.  The 
examiner did not provide an opinion addressing whether 
nicotine dependence clearly and unmistakably existed prior to 
service and clearly and unmistakably did not undergo a 
chronic increase in severity during or as a result of 
service.  Therefore, the VA examination report is not 
adequate for adjudication purposes.  

The Board is also of the opinion that further development is 
required to comply with the notification requirements of the 
VCAA and the implementing regulations.

In light of these circumstances, the claim for service 
connection for lung disability due to tobacco use resulting 
from nicotine dependence is REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003), 
in response to the claim for service 
connection for a lung disability due 
to tobacco use resulting from 
nicotine dependence, to include 
notice that the veteran should 
submit any pertinent evidence in his 
possession.  

2.  The RO should undertake 
appropriate development to obtain 
any pertinent evidence identified 
but not provided by the veteran.  If 
the RO is unsuccessful in obtaining 
any such evidence, it should so 
inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the onset and any 
progression of the veteran's 
nicotine dependence.  The claims 
folder must be made available to the 
examiner for review.  Based upon the 
examination results and the claims 
folder review, the examiner should 
answer the following questions:

Is at least as likely as not that 
nicotine dependence was present in 
service and if so, did the disorder 
clearly and unmistakably exist prior 
to the veteran's entrance onto 
active duty?  

If nicotine dependence existed prior 
to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

The supporting rationale for all 
opinions expressed must also be 
provided.

4.  The RO should also undertake any 
other development it determines to 
be warranted.  

5.  Then, the RO should readjudicate 
the issue remaining on appeal based 
on a de novo review of all pertinent 
evidence.  If the benefit sought on 
appeal is not granted to the 
veteran's satisfaction, the RO 
should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise, 
but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



